98 F.3d 1347
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Reed BARRIES, III, Defendant-Appellant.
No. 95-10416.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 11, 1996.

Before:  BEEZER, KOZINSKI and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Reed Barries, III appeals his jury conviction for the crime of being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g) on the ground the statute is unconstitutional.  This contention is foreclosed by this court's recent opinion in  United States v. Polanco, 93 F.3d 555, 563 (9th Cir.1996), rejecting an identical challenge under  United States v. Hanna, 55 F.3d 1456 (9th Cir.1995).  Accordingly, the district court is


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3